Citation Nr: 1503834	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  09-19 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to January 30, 2007, for the award of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from November 1950 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for bilateral hearing loss and assigned a 40 percent evaluation, effective January 30, 2007.  The Veteran timely appealed the assigned effective date of that award of service connection.

The Veteran testified at a Decision Review Officer (DRO) hearing and a Board hearing before the undersigned Veterans Law Judge in January 2012 and August 2012, respectively; transcripts of those hearings are associated with the claims file.

This case was initially before the Board in October 2012 when it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for bilateral hearing loss was received on January 30, 2007.

2.  Prior to January 30, 2007, the Veteran had not submitted any claim for VA benefits with respect to bilateral hearing loss.

3.  The record reflects that no claim for any VA benefits was received in 1992; rather the Veteran filed a claim of service connection for residuals of a perforated right tympanic membrane in March 1998 which was denied in a March 1999 rating decision.  That March 1999 rating decision became final when the Veteran failed to submit new and material evidence or a notice of disagreement within one year of the March 9, 1999 notification letter.


CONCLUSION OF LAW

An award of service connection for bilateral hearing loss earlier than January 30, 2007, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's earlier effective date claim at issue in this appeal arises from an appeal of the initial assignment of an effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at his January 2012 DRO and August 2012 Board hearings.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

The Board acknowledges that this claim was the subject of an October 2012 Board remand, which instructed that the AOJ attempt to obtain any missing evidence and/or claims files, particularly from 1992 through 1998; Temple VA Medical Center records since 1992; and, private treatment records from Scott & White and St. Joseph's Hospital.  The Board notes that it does not appear that any missing evidence or claims files from 1992 through 1998 were located and no such evidence or claims file have been associated with the claims file of record at this time.  Moreover, Temple VA Medical Center records from 1995 through 1998 were obtained and associated with the claims file; those records are essential duplicates of evidence that was previously of record.  Additionally, a March 2013 formal finding of unavailability of Temple VA Medical Center records from 1992 through 1995 is of record.  Finally, private treatment records from Scott & White were obtained and associated with the claims file.  However, while no records from St. Joseph's Hospital were obtained, the Board notes that there is no authorization for release of medical information form of record at this time for that private facility; thus, VA does not have the proper authorization to obtain those medical records at this time.  The Board additionally notes that obtaining those records at this point would not affect the decision below regarding the assigned effective date, as those records are not relevant to such a decision.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2014).

In this case, the Board specifically finds that the Veteran's first claim for bilateral hearing loss was obtained on January 30, 2007, on a VA Form 21-4138.  The Board therefore finds that the AOJ appropriately assigned the date of receipt of the Veteran's claim of service connection for bilateral hearing loss as the effective date in this case.  See 38 C.F.R. § 3.400.

On appeal, and particularly in his May 2012 substantive appeal, VA Form 9, the Veteran asserts the following:

I . . . filled this claim in 1992.  I was sent to St. Joseph Hospital in . . . Texas.  Two ear doctors there examined me.  They both told me to save my money that hearing aids would not help me.  I sent all this information to Waco.  Thirteen months later I received a letter that said all my records had burned in 1973 and they had no record of me.  I reappealed [sic] and took until [December 23, 2005] they finally admitted they had a World War 2 Vet's record under my name.  After this they sent me to Houston for another hearing test.  I had 78% hearing loss in my right ear and 54% hearing loss in my left ear.  I finally received a disability check in May 2007.  They only payed [sic] one year back pay and I received, I think the first checks ever 510 per mo.  I now received $541 month.  I think I should receive a lot more than one year back pay.  I have been hard of hearing al my adult life.  I was 23 years old when this happened on April 22, 1952.  Both of my ear drums were bursted [sic] due to 8" artillery fire.  They started firing at 7AM and fired 8 rounds every fifteen minutes for twelve hours.

In subsequent correspondence and in both of his hearings on appeal, the Veteran essentially reiterated the same argument for an award of service connection prior to January 30, 2007.  


A review of the claims file reveals copies of two VA Forms 10-7131, dated July 11, 1991 and October 18, 1991, respectively, which were requesting VA treatment records regarding "symptomatic PVC's" and "CAD/Cath," again respectively.  

After those documents there is nothing in the claims file until a February 1998 Report of Contact noting that the Veteran will be submitted a VA Form 21-526 within two weeks.  The Board specifically notes that there is nothing in the claims file between October 1991 and February 1998, and certainly no evidence of any claims or correspondence from the Veteran purporting to be either an informal or formal claim for VA benefits for any disability, particularly bilateral hearing loss, at any time in 1992.

In March 1998, VA received a VA Form 21-526 from the Veteran for VA benefits; he specifically stated that he "only wish[ed] to claim service related for ear drum" on that form at that time.  Several private and VA treatment records were obtained in connection with this claim of benefits.  The Veteran was informed that his service treatment records were fire-related in a July 1998 letter.  (The Board notes that the most recent response to an April 2013 PIES request for any service records was that those records were fire-related and that the information could not be reconstructed.)  The Veteran submitted an August 1998 Request for Information Needed to Reconstruct Medical Data, NA Form 13055, wherein he stated that after discharge from service his employer's doctor informed him as follows:  

The Company Doctor told me when they hired me that my right ear drum was bursted [sic].  My ear bled for several days in Korea but I was never sent to first aid or a doctor.  All of my personal records are also lost.  I do not have any of it.

After several more attempts to obtain the Veteran's service records, VA issued a formal finding of unavailability for those records in February 1999.  VA then denied service connection for residuals of a perforated right tympanic membrane and residuals of pneumonia in a March 1999 rating decision.  The Veteran was informed of that decision in a March 9, 1999 letter.  

There is no correspondence or any other evidence of record after the March 9, 1999 notification letter until the Veteran's claim for service connection for bilateral hearing loss was received on January 30, 2007.

In light of the above evidence, the Board finds that while it does appear that the Veteran's statements are mostly factually accurate in that he filed a claim and was informed his service records were fire-related, those events occurred in 1998 and not in 1992.  It appears to the Board to be a mistaken recollection as to when he initially filed the claim.  Insofar as the Veteran's assertions on appeal that he filed a claim for bilateral hearing loss in 1992, the Board finds that the evidence does not reflect any such claim was ever received by VA and finds the Veteran's statements to that effect to be not credible at this time.

Moreover, the Veteran filed a claim for service connection for an ear drum disability, as noted in the March 1998 VA Form 21-526, and not for bilateral hearing loss as he claims on appeal.  Thus, the Board finds that the March 1998 claim is not a claim for bilateral hearing loss either.  

Notwithstanding the Veteran's confusion regarding what type of claim he filed back in the 1990's, the Board notes that the March 1998 claim for service connection for a perforated right ear drum, as he later clarified in his August 1998 NA Form 13055, the Board notes that that claim was denied in a March 1999 rating decision and the Veteran was informed of that decision in a March 9, 1999 letter.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).

As no new and material evidence was received prior to March 9, 2000, that decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, the Veteran did not submit any notice of disagreement with the rating decision within one year of the March 9, 1999, notice letter.  Thus, the March 1999 decision became final.  See Id.; see also 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103.  

Thus, even if the Board were to entertain the Veteran's argument that he did file a claim of service connection for bilateral hearing loss in March 1998, as he alleged, such claim was denied in a March 1999 rating decision and that decision is subsequently final due to the Veteran's failure to either submit new and material evidence or a notice of disagreement with respect to the notification of that decision.  Therefore, an earlier effective date predicated on that claim is not appropriate in this case.

In summary, the evidence is clear that no claim for bilateral hearing loss was received prior to January 30, 2007.  Accordingly, the VA assigned the proper effective date in this case, and the Veteran's claim for an earlier effective date for his award of service connection for bilateral hearing loss must be denied.  See 38 C.F.R. §§ 3.102, 3.400.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date prior to January 30, 2007, for the award of service connection for bilateral hearing loss, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


